EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus Thomas on 6/15/2022.
The application has been amended as follows: 

38. (Currently Amended) The method of claim 37, wherein the server compares the unique identifier to a plurality of unique identifiers.
39. (Currently Amended) The method of claim 37, further comprising, receiving a stream of data in response to the request.
40. (Currently Amended) The method of claim 37, wherein the server or the computing device generates the unique identifier.
41. (Currently Amended) The method of claim 37, wherein the shared content is application data processed by the mobile device.
42. (Currently Amended) The method of claim 37, wherein the server comprises a cloud computing platform that executes one or more virtual machines.
43. (Currently Amended) The method of claim 37, wherein the mobile device is a smartphone or wearable device.
44 (Currently Amended) The method of claim 37, wherein the shared content is specified by the computing device and retrieved by the server via a network.
45. (Currently Amended) The method of claim 37, wherein the unique identifier is generated for shared content being accessed by the mobile device.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claims 27 and 37 disclose the distinct features of sharing content using a unique identifier, over a Bluetooth Low Energy network, where the server stores one or more entries of shared content with a unique identifier being sent via the BLE network interface in a database storing, comprising: transmitting via Bluetooth from the computing device, a unique identifier being stored by the server in a database to the mobile device, wherein the computing device transmits the unique identifier to the mobile device via the Bluetooth signal without pairing using advertising model or friendly name; sending, via the mobile device, an API request which includes the unique identifier stored with the one or more entries of shared content, to the server, wherein the server accesses the database with the unique identifier, wherein the database returns the one or more entries of shared content, and receiving, at the mobile device, the shared content form the server, in conjunction with all other limitations of the claim.  The closest prior arts, Eggert and Zhang disclose sharing content using unique identifiers, but do not explicitly disclose sharing content using a unique identifier, over a Bluetooth Low Energy network, where the server stores one or more entries of shared content with a unique identifier being sent via the BLE network interface in a database storing, comprising: transmitting via Bluetooth from the computing device, a unique identifier being stored by the server in a database to the mobile device, wherein the computing device transmits the unique identifier to the mobile device via the Bluetooth signal without pairing using advertising model or friendly name; sending, via the mobile device, an API request which includes the unique identifier stored with the one or more entries of shared content, to the server, wherein the server accesses the database with the unique identifier, wherein the database returns the one or more entries of shared content, and receiving, at the mobile device, the shared content form the server.  Therefore, claims 27-45 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        June 15, 2022